..


        THE.ATI?ORNEYGESERL%L
                    OF~EXAS
                    Acsmn-.   TEXAS


                       April 24, 1948

Hon. L. E. Klq                 Opinion Ao. v-553
County Attorney
Sablne County                  Re: Authority of Commis-
Hemphill, Texas                    sioners’ Court to at-
                                   tach land to a Stock
                                   Law District vhich is
                                   not adjacent thereto.
Dear Mr. King:

          Your lrequestfor an opinion Is substantially
as follovst
          “Can the Commlsslon8rs’ Cou.Ptof
     the County, upon the petition of 13
     freeholders, none of whose land adjoins   ‘.
     the Stock Law District that vas creat-
     ed by the Municipality, order the terrl-
     tory attached to the Municipality, where
     there 1s~a tract of land betveen the
     bnlclpallty and the 13 petitioners vhose
     ovner has not petitioned to become a part
     of the Stock Law ~Dlstrlct?
          “I have advised the Commissioners’
     Court that they could not join the~Munl-
     cipallty (which has a Stock hv District)
     and run their lines through the tract that
     adjoined the Municipality (but vaa between
     the Munlclpalltg and the petitioners) ulth-
     out the consentnof the ~ovner of the tract
     so Intervening.
          Article 69311 Va. C. S., 1s as follows:
          “UheneveP there is territory,betveen
     two (2) subdlvlslons of a county~vhlch
     have adopted a stock lav, or vhen there
     Is territory adjoining a subdivision vhlch
     has adopted a stock lav, in a county, or
     in an adjoining county, and In uch terri-
     tory there are less than fifty 750) free-
     holders, an election shall be ordered on
                                                              ’ ...
                                                          -

Eon. L. B. gin&, page 2   (v-553)


     a petition of a majorIt of the freeholder8
     residing in such temltory by the Commfs-
     sioners Court of the County in which the
     territory lies, and the election shall be
     held as provided by lav in Other cases re-
     lating to the adoption of the at ck law.
     If there be less than twenty (20P free-
     holders In such intervening or adjoining
     territory, then on petition of a majority
     of the ovners of the land to said Commls-
     sloners Court, the said Commissioners Court
     shall Issue an order extending the stock
     law to said territory and the same shall
     be included in the territory of such ad-
     jOi.I%lllg
             subdlvlslon; in cases where there
     Bse no freeholder8 DD such iut8rV8XliIlgor
     adjoining territory, then on the petition
     of the ovner or ovners of the land to said
     cosmissionerscourt, the said Court shall
     issue an order extending the stock lav to
     said territory, and the same shall b8 ln-
     eluded In the territory of such adjolnlng
     subdlvislon; and any 'person or persons who
     ovn lands adjoining any other lands vhich
     have been added to territory in vhlch a
     stock law prevails, shall have the same
     right, and on petition of the owner or
     ovners of such lands to the said Court,
     the said Court shall issue an order ex-
     tending the stock law to said territory,
     and the same shall be Included in the
     territory of such adjoining subdlvlsion."
          Your factual situation reflects that the land
of the petitioners does not adjoin thenStock Lav Dis-
trlct but that~there Is a tractsof land Interveningbe-
tveen the Stock Lav District and that of the petltlon-
era.
          The construction placed upon Article 69 1,
v. c. s., In the case of Tubbe v. Sample, 62 S.W. 726)
362 (Clv. App. error diss&ssed, 1933) is to the effect
that any defined territory vhich adjoins a Stock Lav
~lt~~~rsp    be added to such district upon petition of
             In requiring the attached lands .to.~.be
                                                    ad-
jacent to ihe district or subdlvislon to which they are
added for stock lav purposes, It vas the evident intent
of the Legislature to prevent the attaching of segrega-
ted tracts or territory not actually CoMected with the
i   ..* -

    ,.      -
                Hon. L. B. King,   page   3    (V-553)


                stock lav district, thus insuring that suCh district
                shall at all times be a single, veil defined subdlvlslon.
                          It will b8 readily seen that the tract of land
                referred to in yOUI'request does UOt Come Vithin the
                meaning of Article 6931 and, therefore, it 18 the opin-
                ion of this department that the ~ommlssion8rs1 Court my
                not join land to a Stock Lav District 'which is not adja-
                cent but has an lntervening'tract of land b8tW88n the dls-
                trlct and the territorg to be jo%ned.
                                              SUMNARY
                          A Comlssloners~ Court'mag not attach
                     land to a Stock Law District where such
                     land is not ad-jac8ntbut has an lnterven-
                     lug tract of land b8tW88n the Stock LaW
                     District and the terrltorg to be attaCE8d;
                                                         Yours very trulg,
                                                     ATTORNEY GRNEXALyOF TEXAS


                                                     B9Z-JJ
                BW:lIlW                                  Burnell Ualdrep
                                                         Assistant


                                                     APPROVED: